        Case 4:20-cv-00461-JGZ Document 7 Filed 12/02/20 Page 1 of 4




 1   Tanya Sanerib (DDC Bar No. 473506)
     Phone: (206) 379-7363
 2   Email: tsanerib@biologicaldiversity.org
     Sarah Uhlemann (WA Bar No. 41164)
 3   Phone: (206) 327-2344
 4   Email: suhlemann@biologicaldiversity.org
     Center for Biological Diversity
 5   2400 NW 80th Street, #146
     Seattle, WA 98117
 6   Admitted Pro Hac Vice
 7
     Laura Friend Smythe (DDC Bar No. NY0217)
 8   Phone: (202) 676-2331
     Email: lsmythe@humanesociety.org
 9
     The Humane Society of the United States
10   1255 23rd Street, NW, Suite 450
     Washington, DC 20037
11   Admitted Pro Hac Vice
12   Attorneys for Plaintiffs

13
                          IN THE UNITED STATES DISTRICT COURT
14
                              FOR THE DISTRICT OF ARIZONA
15                                  TUCSON DIVISION
16
17
     Center for Biological Diversity; Humane
18   Society International; the Humane Society
     of the United States; and Ian Michler,       Case No. 4:20-cv-00461-JGZ
19
                     Plaintiffs,
20
            v.                                    AFFIDAVIT OF SERVICE
21
22   David Bernhardt, in his official capacity
     as Secretary of the U.S. Department of the
23   Interior; U.S. Department of the Interior;
     Aurelia Skipwith, in her official capacity
24   as Director of the U.S. Fish and Wildlife
     Service; U.S. Fish and Wildlife Service,
25
26                   Defendants.

27
28
       Case 4:20-cv-00461-JGZ Document 7 Filed 12/02/20 Page 2 of 4




 1          I hereby certify that I caused to be served a copy of the Complaint and Summons

 2   in this matter directed to the Defendants pursuant to Federal Rule of Civil Procedure 4(i),
 3
     by sending a copy of the Complaint and Summons via Certified Mail, return receipt
 4
 5   requested, on October 29, 2020 to the following:

 6          David Bernhardt
            Secretary of the U.S. Department of the Interior
 7
            U.S. Department of the Interior
 8          1849 C Street NW
            Washington, DC 20240
 9
10          U.S. Department of the Interior
            1849 C Street NW
11          Washington, DC 20240
12
            Aurelia Skipwith
13          Director of the U.S. Fish and Wildlife Service
14          U.S. Fish and Wildlife Service
            1849 C Street NW
15          Washington, DC 20240
16
            U.S. Fish and Wildlife Service
17          1849 C Street NW
18          Washington, DC 20240

19          Civil Process Clerk
            U.S. Attorney’s Office
20
            District of Arizona
21          Two Renaissance Square 40 N. Central Ave.
            Suite 1200
22
            Phoenix, AZ 85004-4408
23
            U.S. Attorney General
24          U.S. Department of Justice
25          950 Pennsylvania Ave. NW
            Washington, DC 20530
26
27
28



                                                  2
        Case 4:20-cv-00461-JGZ Document 7 Filed 12/02/20 Page 3 of 4




 1           All recipients received service between November 2, 2020 and November 4, 2020.

 2   Service was received by the U.S. Attorney’s Office on November 2, 2020.
 3
             Along with the Complaint and Summons in this matter, copies of the following
 4
 5   documents were also served on Defendants and the persons listed above on October 29,

 6   2020:
 7
                1. Civil Cover Sheet;
 8
                2. Corporate Disclosure Statement;
 9
10              3. Magistrate Consent Form;
11              4. Application for Pro Hac Vice Admission for Tanya Sanerib and attached
12
                    Certificate of Good Standing;
13
14              5. Application for Pro Hac Vice Admission for Laura Friend Smythe and

15                  attached Certificate of Good Standing; and
16
                6. Application for Pro Hac Vice Admission for Sarah Uhlemann and attached
17
18                  Certificate of Good Standing.

19           Attached to this Affidavit are true and correct copies of Certified Mail receipts for
20
     the above filings issued by the U.S. Postal Service on October 29, 2020, and printouts of
21
     U.S. Postal Service tracking results for the above filings.
22
23           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
24   is true and correct.
25
26
27
28



                                                    3
       Case 4:20-cv-00461-JGZ Document 7 Filed 12/02/20 Page 4 of 4




 1   DATED: December 2, 2020           Respectfully submitted,

 2                                     /s/ Laura Friend Smythe
 3                                     Laura Friend Smythe (DDC Bar No. NY0217)
                                       Phone: (202) 676-2331
 4                                     Email: lsmythe@humanesociety.org
 5                                     The Humane Society of the United States
                                       1255 23rd Street NW, Suite 450
 6                                     Washington, DC 20037
                                       Admitted Pro Hac Vice
 7
 8                                     Attorney for Plaintiffs
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                          4
